ORDER

PER CURIAM.
Essex Electro Engineers, Inc. (“Essex”), a bidder in a government contract, was found to have submitted a technically unsatisfactory bid and was disqualified. The contract was awarded to Aviation Ground Equipment Corp. The solicitation stated that the government could award a contract based upon the initial offers received, “without discussions.” J.A. 1249. In this post-award bid protest action, Essex contended that the government nevertheless was arbitrary and capricious in not holding discussions, and that such discussions would have led to an amendment to the bid that would have rendered the bid compliant. The United States Court of Federal Claims (“Claims Court”) held that there was no obligation to hold discussions.
When a solicitation states that formal discussions are not required, there may be some circumstances in which the government’s failure to hold discussions would be arbitrary and capricious. However, under the circumstances of this case, we agree with the Claims Court that the government did not abuse its discretion in declining to conduct discussions with Essex.
Accordingly,
IT IS ORDERED THAT:
(1) The Claims Court’s decision is affirmed.